        Case 3:19-cr-00104-MCR Document 54 Filed 01/10/20 Page 1 of 1


                                                                             Page 1 of 1

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO. 3:19cr104/MCR

DAVID C. WILLIAMS
                                      /

                                     ORDER

      A Preliminary Order of Forfeiture issued in this case November, 19, 2019.

ECF No. 46. Now pending before the Court are two separate petitions asserting third-

party claims of legal interest in the property forfeited. See ECF Nos. 47 & 48. Prior

to scheduling a hearing on these third-party claims, the Court will allow the

Government an opportunity to file responses in opposition or otherwise consent to the

petitioners’ claims of interest. In the event the petitioners’ claims are opposed, the

Court will scheduled a evidentiary hearing as soon as practicable.

      Accordingly, the Government’s response to the pending petitions asserting

third-party interest, ECF Nos. 47 & 48, are due within 30 days hereof.

      DONE and ORDERED this 10th day of January 2020.



                                          s/   M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE
